Citation Nr: 0212649	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  95-23 599	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of an 
injury to the right arm.

3.  Entitlement to service connection for residuals of an 
injury to the left arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought. 

The case was previously before the Board in November 2000, at 
which time it was Remanded to obtain additional records and 
to afford the veteran a comprehensive medical examination.  
The requested development having been completed to the extent 
possible, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  The record does not demonstrate headaches in service or 
that any current headaches are related to service.

3.  The record does not demonstrate a left arm injury in 
service or that any current left arm injury is related to 
service.

4.  The record does not demonstrate a right arm injury in 
service or that any current right arm injury is related to 
service.


CONCLUSIONS OF LAW

1.  A headaches disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2001).  

2.  A left arm disorder was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2001).  

3.  A right arm disorder was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was plainly 
considered, as reflected by the Board's November 29, 2000 
Remand as well as the RO's detailed correspondence to the 
veteran dated March 15, 2001.  Thus, there is no prejudice to 
the veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).   

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  In March 2001, the 
veteran was invited to submit medical evidence demonstrating 
an association between his claimed disorders and service, and 
the veteran was scheduled for VA examinations.  The Board 
concludes that given the completeness of the present record 
which shows substantial compliance with the notice/assistance 
provisions of the new legislation together with the volume of 
records collected, the Board finds no prejudice to the 
veteran by proceeding with appellate review.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10  Vet. App. 488, 495 (1997).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

On his enlistment examination, the veteran reported a history 
of a broken left arm as well as being hit by a car, all prior 
to service.  Service medical records are entirely silent as 
to complaints, treatment or diagnoses relating to headaches, 
or right or left arm disorders.  The veteran claims that he 
was injured in a motor vehicle accident during service; 
however, records are entirely silent as to the claimed 
incident.  Separation examination reflects no complaints, 
findings or diagnosis relating to headaches or arm disorders.  
The record, likewise, fails to demonstrate any of the claimed 
disorders within a year after separation.

The veteran was scheduled for VA examinations in April 2002, 
but he failed to report.  Evidence from such examinations 
might have been material in support of his claims, but could 
not be considered.  In March 2001, the veteran was invited to 
submit medical evidence demonstrating an association between 
his claimed disorders and service, but he did not do so.  The 
Board notes that the veteran's opinion as to medical matters, 
no matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board additionally notes the inconsistencies in 
the veteran's testimony as to the claimed accident and the 
utter absence of records supporting the claimed incident, 
which raises a question as to the veteran's credibility.  

In this case, the absence of support as to the claimed 
accident in service, the absence of complaints, treatment or 
findings in service or on separation weigh heavily against 
the claims.  Moreover, there is no medical evidence that 
associates the claimed disorders to service.  In addition, 
the veteran failed to report to the examinations scheduled 
for him, and he provided no reason for his failures in these 
regards.  After consideration of all of the evidence, the 
Board finds that the preponderance of the evidence is against 
the claims of entitlement to service connection.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  


ORDER

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for residuals of an injury 
to the right arm is denied.

Entitlement to service connection for residuals of an injury 
to the left arm is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

